Name: Commission Regulation (EC) No 850/1999 of 23 April 1999 determining the extent to which applications lodged in April 1999 for import licences for certain poultrymeat sector products pursuant to Regulation (EC) No 509/97 can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  animal product
 Date Published: nan

 EN Official Journal of the European Communities 24. 4. 1999L 107/10 COMMISSION REGULATION (EC) No 850/1999 of 23 April 1999 determining the extent to which applications lodged in April 1999 for import licences for certain poultrymeat sector products pursuant to Regulation (EC) No 509/97 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 509/ 97 of 20 March 1997 laying down procedures for applying in the poultrymeat sector the Interim Agreement on trade and accompanying measures between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Slovenia, of the other part (1), as amended by Regulation (EC) No 1514/97 (2), and in particular Article 4(5) thereof, Whereas the applications for import licences lodged for the second quarter of 1999 are for quantities less than the quantities available and can therefore be met in full; Whereas the surplus to be added to the quantity available for the following period should be determined, HAS ADOPTED THIS REGULATION: Article 1 1. Applications for import licences for the period 1 April to 30 June 1999 submitted pursuant to Regulation (EC) No 509/97 shall be met as referred to in Annex I. 2. During the first 10 days of the period 1 July to 30 September 1999 applications may be lodged pursuant to Regulation (EC) No 509/97 for import licences for the total quantities as referred to in Annex II. Article 2 This Regulation shall enter into force on 24 April 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 80, 21.3.1997, p. 3. (2) OJ L 204, 31.7.1997, p. 16. EN Official Journal of the European Communities24. 4. 1999 L 107/11 ANNEX I Group No Percentage of acceptance of import licences submitted for the period 1 April to 30 June 1999 80 100,00 90 100,00 100 100,00 ANNEX II (t) Group No Available quantities for the period 1July to 30 September 1999 80 777,00 90 300,00 100 780,00